             Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Frandy Clermont,                                               Civ. Action #:

                                       Plaintiff,               Complaint
               -v-

 Alboro National NJ, LLC, and                                   Jury Trial Demanded
 Abe Schwebel,

                                      Defendants.

       Plaintiff Frandy Clermont (“Plaintiff” or “Clermont”), by Abdul Hassan Law Group,

PLLC, his attorney, complaining of Defendants Alboro National NJ, LLC, and Abe Schwebel

(collectively “Defendants”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), that he is: (i)
   entitled to unpaid overtime wages from Defendants for working more than forty hours in a
   week and not being paid an overtime rate of at least 1.5 times his regular rate for such hours
   over forty in a week; (ii) entitled to unpaid minimum wages from Defendants for working
   and not being paid at least the applicable FLSA minimum wage rate for each and all hours
   worked in a week; and (iii) entitled to maximum liquidated damages and attorneys' fees
   pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §
   216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week;
   (ii) entitled to unpaid minimum wages from Defendant for working and not being paid at
   least the applicable New York State minimum wage rate for each and all hours worked in a
   week; (iii) entitled to an extra hour of pay for each day he worked a spread of hours of more
   than ten (10) hours and (iv) is entitled to maximum liquidated damages and attorneys fees,



                                                    1
            Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 2 of 10




   pursuant to the New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq.,
   including NYLL § 663, and the regulations thereunder.


3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law
   and is also entitled to maximum liquidated damages, including maximum liquidated damages
   on all wages paid later than weekly, interest, and attorneys’ fees pursuant to Section 198 of
   the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Frandy Clermont (“Plaintiff” or “Clermont”) is an adult, over eighteen years old,
   who currently resides in Kings County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Alboro National NJ,
   LLC (“Alboro National”) was a for-profit corporation.


9. Upon information and belief and at all times relevant herein, the corporate Defendant was
   owned/controlled/managed by Defendant Abe Schwebel (“Schwebel”) who was in charge of



                                                2
             Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 3 of 10




    the operations and management of Alboro National.


10. Upon information and belief and at all times relevant herein, Defendants individually and/or
    jointly controlled the employment of Plaintiff and was responsible for hiring, firing,
    scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
    employment, among other employment functions and performed such functions as to
    Plaintiff’s employment.


11. Upon information and belief, Defendants Alboro National and Schwebel shared a place of
    business in Bronx county, New York at 3602 E Tremont Ave Ste 203, Bronx, NY, 10465.


12. At all times relevant herein, Plaintiff was employed individually and/or jointly by
    Defendants.


                                STATEMENT OF FACTS
13. Upon information and belief, and at all relevant times herein, Defendants were engaged in
    the business of providing security services. See https://www.alboronational.com/


14. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
    jointly, operated at several locations and employed 50-100 or more employees.


15. Plaintiff was employed by Defendants, individually and/or jointly, from on or about October
    26, 2019 to on or about November 1, 2020.

16. At all times relevant herein, Plaintiff was individually and/or jointly employed by Defendants
    as a security guard performing all manual, physical and repetitive tasks within this capacity,
    including making rounds on foot, opening and closing doors, handling items/packages, etc.

17. At all times relevant herein, Plaintiff was paid at a rate of $15 an hour.

18. At all times relevant herein, Plaintiff was not paid at a rate of at least 1.5 times his regular
    rate for his overtime hours (hours over 40 in a week) worked in each week – Defendants had



                                                   3
             Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 4 of 10




   a policy of calculating overtime on a bi-weekly basis instead of on a weekly basis – resulting
   in Defendants’ failure to pay Plaintiff overtime pay for weeks in which he worked overtime
   but did not work overtime in the second week of the biweekly pay period. For example, when
   Plaintiff worked 50 hours in one week and 30 hours the following week, Defendants paid
   Plaintiff at his straight regular rate for the 80 hours worked in total during said bi-weekly pay
   period and Defendants did not pay Plaintiff at a rate of 1.5 times regular rate for the 10
   overtime hours worked during this pay period. This example is reflective of Defendants’
   payment pattern throughout Plaintiff’s employment with them.


19. At all times relevant herein, Plaintiff worked about 48-50 hours or more each week for
   Defendants.


20. A more precise statement of the hours and wages may be made when Plaintiff Clermont
   obtains the wage and time records Defendants were required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required
   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

21. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for all hours worked in excess of forty hours in a week.

22. At all times relevant herein, Plaintiff was not paid any wages for his last week of his
   employment with Defendants – Plaintiff worked about 16 or more hours during the last week
   of his employment but Defendants have failed and refused to pay Plaintiff any wages for
   these hours worked.

23. At all times relevant herein, Plaintiff worked a spread of hours of more than 10 hours a day
   for each day during his employment with Defendants for 1-3 days a week, during his
   employment with Defendants.

24. At all times relevant herein, Defendants paid Plaintiff on a bi-weekly basis in violation of



                                                 4
            Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 5 of 10




   NYLL 191 (1)(a)(i). See Vega v. CM & Assocs. Constr. Mgmt., LLC, 175 A.D.3d 1144, 107
   N.Y.S.3d 286 (1st Dep’t, 2019).

25. At all times relevant herein, neither Defendant provided Plaintiff with the notice(s) required
   by NYLL 195(1).


26. At all times relevant herein, neither Defendant provided Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not contain all
   hours worked by Plaintiff nor all wages earned, among other deficiencies.


27. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.


28. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.


29. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of security equipment, uniforms,
   tools, and other essential supplies for their business.


30. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


31. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


32. At all times applicable herein and upon information and belief, Defendants transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

33. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic


                                                  5
             Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 6 of 10




   mail and telephone systems.


34. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.


35. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state overtime rights and failed to inform Plaintiff that he could
   seek enforcement of such rights through the government enforcement agencies.


36. “Plaintiff” as used in this complaint refers to the named Plaintiff.


37. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                         AS AND FOR A FIRST CAUSE OF ACTION
                   FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq.
38. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 37
   above as if set forth fully and at length herein.


39. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC 201 et Seq.


40. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. § 206, 207.


41. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


42. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully



                                                  6
             Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 7 of 10




   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay for each hour worked in excess of forty hours in a work week, in violation of 29 U.S.C. §
   207.

43. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff at least the
   applicable federal FLSA minimum wage rate for each and all hours worked in a week, in
   violation of 29 U.S.C. § 206


                               Relief Demanded
44. Due to Defendants' FLSA violations, plaintiff is entitled to recover from Defendants
   individually and/or jointly, his unpaid minimum wage and overtime compensation, maximum
   liquidated damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).



                       AS AND FOR A SECOND CAUSE OF ACTION
   NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Min Wag + Overtime + SOH)
45. Plaintiff alleges, and incorporates by reference the allegations in paragraphs 1 through 43
   above as if set forth fully and at length herein.


46. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142.


47. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay and 1.5 times the NYS applicable minimum wage rate for each hour worked in excess of
   forty hours in a work-week, in violation of the New York Minimum Wage Act and its
   implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2.

48. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff at least the
   applicable New York State minimum wage rate for each and all hours worked in a week, in



                                                  7
            Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 8 of 10




   violation of the New York Minimum Wage Act and its implementing regulations and wage
   orders. N.Y. Lab. Law §§ 650 et seq., including 12 NYCRR § 142-2.1.


49. At all times relevant herein, Plaintiff worked a spread of hours of more than ten (10) hours
   each day during the period he was employed by Defendants, but Defendants failed to pay
   Plaintiff an additional hour of pay for each such day in violation of the New York Minimum
   Wage Act, New York Labor law § 650 et seq., including 12 NYCRR § 142-2.4.

                              Relief Demanded
50. Due to defendants New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, his unpaid minimum wages, overtime, and spread of hours compensation,
   prejudgment interest, maximum liquidated damages, reasonable attorneys' fees, and costs of
   the action, pursuant to N.Y. Labor L. § 663(1) and the regulations thereunder.


                      AS AND FOR A THIRD CAUSE OF ACTION
                              NYLL § 190, 191, 193, 195 and 198
51. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 50 above with the same force and effect as if fully set forth at length herein.


52. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.

53. At all times relevant herein, Plaintiff was employed by Defendants as a manual worker
   within the meaning of NYLL 191 (1)(a)(i) who should have been paid all wages no later than
   weekly. See Vega v. CM & Assocs. Constr. Mgmt., LLC, 175 A.D.3d 1144, 107 N.Y.S.3d
   286 (1st Dep’t, 2019).


54. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193 and 198, by failing to pay Plaintiff his unpaid overtime wages, and
   spread of hours wages Plaintiff was entitled to within the time required by NYLL §§ 191,
   193 and 198.


                                                 8
             Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 9 of 10




55. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
   entitled to and seeks to recover in this action the maximum recovery for this violation, plus
   attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an
   injunction directing defendants to comply with NYLL 195(1).

56. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
57. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly,
   his entire unpaid wages, including his unpaid overtime, spread of hours wages, maximum
   liquidated damages, including maximum liquidated damages on all wages paid later than
   weekly, prejudgment interest, maximum recovery for violations of NYLL 195(1) and NYLL
   195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190
   et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiff’s rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York
   Minimum Wage Act, and the Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff his unpaid minimum wages, overtime wages
   due under the FLSA, together with maximum liquidated damages, costs and attorney's fees
   pursuant to 29 USC § 216(b);




                                                  9
            Case 1:20-cv-11121 Document 1 Filed 12/31/20 Page 10 of 10




59. As to his Second Cause of Action, award Plaintiff his unpaid minimum wages, overtime
   wages, spread of hours wages due under the New York Minimum Wage Act and the
   Regulations thereunder including 12 NYCRR §§ 142-2.2, 2.4, together with maximum
   liquidated damages, prejudgment interest, costs and attorney's fees pursuant to NYLL § 663;


60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   overtime wages, spread of hours wages, wage deductions, plus maximum liquidated
   damages, including maximum liquidated damages on all wages paid later than weekly,
   maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’
   fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198, and
   issue an injunction directing defendants to comply with NYLL 195(1) and NYLL 195(3).


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       December 31, 2020

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                                10
